Opinion issued May 7, 2015




                                   In The

                             Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                             NO. 01-12-01086-CV
                        ———————————
 DJ STEPHANCO AUTO SERVICES, LLC, DAVID J. STEPHAN, JOHN
 MATT REMBERT, AND FOUNDATION BUILDERS, LLC, Appellants
                                     V.
         ALNOOR MALICK AND SHELINA MALICK, Appellees

                                    and

        ALNOOR MALICK AND SHELINA MALICK, Appellants

                                     V.

               FOUNDATION BUILDERS, LLC, Appellee



                 On Appeal from the 189th District Court
                          Harris County, Texas
                    Trial Court Case No. 2009-03407
                         MEMORANDUM ORDER

      DJ Stephanco Auto Services, LLC and David Stephan, filed a notice of

appeal of the trial court’s final judgment signed on September 10, 2012.

Thereafter, John Matt Rembert and Foundation Builders, LLC, filed their notices

of appeal of the September 10, 2012 judgment, and Alnoor and Shelina Malick

filed a notice of appeal of the judgment as it related to Foundation Builders, LLC.

On May 29, 2013, DJ Stephanco Auto Services filed in this Court a suggestion of

bankruptcy, staying proceedings in this Court. See TEX. R. APP. P. 8.2; see also 11

U.S.C. § 362(a).

      DJ Stephanco Auto Services and Stephan have filed an unopposed motion to

dismiss, with prejudice, their appeal. They represent that Stephan, the Malicks, and

others, who are not parties to this appeal, have entered into a global settlement of

the litigation pending between them; the bankruptcy court has approved the

settlement; and, as consideration for the settlement, Stephan has agreed to

withdraw this appeal, individually and on behalf of DJ Stephanco Auto Services.

The Malicks and Foundation Builders, representing that they have resolved the

disputes between them, also have filed a motion to dismiss, with prejudice, their

appeals.

      Accordingly, we reinstate the appeal. We grant DJ Stephanco Auto Services

and Stephan’s and the Malicks and Foundation Builders’ motions to dismiss their

                                         2
appeals, and dismiss the appeals of DJ Stephanco Auto Services, LLC, David J.

Stephan, Foundation Builders, LLC, and Alnoor and Shelina Malick. Finally, we

dismiss as moot DJ Stephanco Auto Services and Stephan’s motion to dismiss,

filed on August 26, 2014; their motion to withdraw that motion to dismiss, filed on

September 10, 2014; and any other pending motions. John Matt Rembert’s appeal

remains pending.1 This interlocutory order will become final when a judgment is

issued in this cause number.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




1
      The September 10, 2012 judgment awards the Malicks damages against Rembert,
      Stephan, and DJ Stephanco Auto Services, jointly and severally; and attorney’s
      fees against Rembert. In their motion to dismiss, the Malicks and Foundation
      Builders state that the granting of the motions to dismiss “would resolve all
      matters in the above-styled and number[ed] case.” However, the motions do not
      reflect that matters underlying Rembert’s appeal have been resolved.
                                         3